Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 17th, 2021 has been entered. Claims 1-5 and 8 remain pending in the application.
Claim Rejections - 35 USC § 101
Claims 1-5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 recites a method of organizing human activity because the claim recites a method that connects a computer to a transport comprising a driver and a dump truck, delivers first and second data to the transport that relates to a quantity of material to be transported that is used in an industrial plant process and a processing locality of the material, requests that the transport take control of the material, and awaits confirmation from the transport (that the material is under the transport's control and that the material has been placed at the locality).  This is a method of managing commercial interactions.  The mere nominal recitation of a computer and electronic display does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of connecting to a transport, delivering first and second data, requesting that the transport take control, and awaiting confirmation from the transport in a computer environment.  The claimed computer and electronic display are recited at a high level of generality and are merely invoked as tools for performing the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describes how to generally “apply” the concepts of connecting to a transport, delivering first and second data, requesting that the transport take control, and awaiting confirmation from the transport in a computer environment. Furthermore, the programming and storing data limitations are judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  In addition, the data providing the computer with an artificial intelligence to allow it to make logic computations related to the process is well-understood routine and conventional activity.  The specification demonstrates the well-understood, routine, conventional nature of the additional element because it is described in a manner that indicates the element is sufficiently well-known that the specification does not need to describe the particulars of such an additional element to satisfy 35 U.S.C. 112(a).  As described in paragraph [0011] of Applicant’s disclosure, “Once 
	Claims 2-5 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claim 2 adds the steps of monitoring the state of the material to be transported, sending alerts to operators of the industrial plant process based on the monitoring, and capturing a response to the alerts.  Claim 3 adds the step of removing the material to be transported from the transport's control.  Claims 4 and 5 add the steps of electronically processing the data and presenting information that corresponds to the processed data to the operators of the industrial plant process and the transport.  Claims 2-5 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B.  Therefore, claims 2-5 and 7 describe neither a practical application of nor significantly more than the abstract idea. 
	 Claim 8 recites a method of organizing human activity because the claim recites a method that connects a computer to a driver by moving the driver and dump truck near the computer, delivers first and second data to the driver that relates to a quantity of asphalt to be transported that is used in an industrial plant process and a processing locality of the asphalt, requests that the driver take control of the asphalt, awaits confirmation from the driver, monitors the state of the asphalt to be transported, sends alerts to operators of the industrial plant process based on the monitoring, captures a response to the alerts, removes the asphalt to be transported from the driver's control, electronically processes the data and presents information that corresponds to the processed data to the operators of the industrial plant process and the driver, and obtains the first datum from JWS, Astec, and Viewpoint.  This is a method of managing commercial interactions.  The mere nominal recitation of the computer does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describes how to generally “apply” the concepts of connecting to a driver, delivering first and second data, requesting that the driver take control, awaiting confirmation from the driver, monitoring the asphalt, sending alerts, capturing a response to the alerts, removing the asphalt from the driver's control, electronically processing the data and presenting information that corresponds to the processed data, and obtaining the first datum in a computer environment.  Furthermore, the programming and storing data limitations are judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haney (U.S. Patent Application Publication No. 2017/0372262) in view of Borgerson (U.S. Patent Application Publication No. 2011/0215948), Solomon (U.S. Patent Application Publication No. 2018/0282637), Auld (U.S. Patent Application Publication No. 2017/0253806), and Leoni (U.S. Patent Application Publication No. 2018/0046964).
	Regarding Claim 1, Haney teaches the method comprising programming the computer with data in a manner so as to fully inform the computer as to all steps needed to complete the industrial plant process (see[0081] “the described program components and systems can generally be integrated together in a single software product or packaged into multiple software products”);
	connecting a transport to the computer by moving the transport substantially near the computer in a manner so as to allow authentication and two way communication, the transport comprising a driver and a dump truck that use a screen login and authentication process (see [0034] “a device 26 is associated with a truck, a driver 27, or some other transport vehicle. A mobile 
	delivering from the computer to the transport via an electronic display at least one first datum that relates to a first quantity of material to be transported (see [0038] “Control tower 10 is available via the custom app installed on a device associated with the driver or operator of the transport vehicle. Once connectivity is established, the app 14 can access the control tower where certain functionality and data can be stored … The data can be customized as the user needs, via the app. The tracking interface and reporting system 17 is visible to any user and displays to the user a configuration of selected data, for example as in FIGS. 4A and 4B” [0049] “The cargo data is maintained in a control tower 10. Cargo data includes the quantity, unit of measure and the cargo description,” [0056] “The cargo data is updated via the mobile app to the system through existing mobile networks and is thereby available to the shipper on demand or as needed”);
	the at least one first datum comprising information that is retrieved from separate software that is integrated into industrial plant processes (see [0049] “The cargo data is maintained in a control tower 10. Cargo data includes the quantity, unit of measure and the cargo description,” [0025] “System 
100 comprises a warehouse 20, cargo 22, a monitoring device, or tag 24 comprising a sensor 32, a device
26 associated to a delivery person, e.g. a driver, 27, a shipper 28, an app 14, tracking interface 17, communication network 30, and control tower (including an Internet of Things or IoT platform) 10,” [0036] “the control tower, which may reside in a cloud”);
	requesting that the transport take control of the first quantity of material to be transported (see [0057] “By maintaining the delivery driver's mobile phone number the system can update data to the downloaded mobile app including the tag device unique identifier and delivery driver assignment to specific shipments thru a simple interface”);
	the computer awaiting a first confirmation from the transport that the first quantity of material to be transported is under the transport's control, wherein the communication is completed via interaction with the driver (see [0067] “The driver would be expected to signal that the cargo “pickup” is completed”);
	awaiting a second confirmation from the transport that the first quantity of material to be transported has been placed at the locality (see [0005] “a confirmation that the cargo has been delivered to the destination is sent from the transporter”);
	electronically storing the at least one first datum, the at least one second datum, and a third data set that corresponds to the first confirmation and the second confirmation (see [0146] “the verifier app may request information indicating whether the staged goods have appropriate packaging, whether there are appropriate quantities of the goods, and whether any of the goods are damaged. The verifier may provide answers to such questions by pushing a button (e.g., a physical button or a virtual button on a touch screen), by answering yes/no questions, by selecting answers from a pull-down menu, etc.” [0197] “retain information in one or more memory elements 3640 in the functionality information storage 3638 in order to operate in accordance with the functionality programmed or otherwise configured by the dynamic scheduling component(s) 3636. The one or more memory elements 3640 can be referred to as scheduling information 3640 … such information structures can be indicative or otherwise representative of delivery addresses … shipment tracking information, weather information, and the like, in accordance with aspects described herein”).
a method by computer for monitoring the movement of bituminous material that is used in an industrial plant process operated by many disparate users (see Abstract “This invention provides a global strategic picture of commodity movements generated by tracking ships from satellite and other sources,” [0033] “As non-limiting examples, embodiments of the invention will usefully consider the following vessel types to create a global or regional strategic picture of cargo flows … asphalt & bitumen tankers”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the goods being transported from a manufacturer, vendor, refinery, processing plant, etc. in Haney with the bituminous material being transported in Borgerson.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a system for transporting bituminous material.
	Haney does not explicitly teach, however Solomon teaches the data comprising information that is specific to processing bituminous material (see [0049] “A programmed logic controller may control the addition of the composition to the process,” Abstract “The compositions disclosed are stable and can be used, for example, in removing hydrogen sulfide from hot asphalt,” [0048] “The composition
may be added to a medium in the industrial process, such as crude oil, diesel fuel, asphalt, or combinations thereof in order to remove unwanted hydrogen sulfide”), the bituminous material being selected from the group consisting of asphalt, tar, stone, sand, and concrete (see Abstract “The compositions disclosed are stable and can be used, for example, in removing hydrogen sulfide from hot asphalt,” [0048] “The composition may be added to a medium in the industrial process, such as crude oil, diesel fuel, asphalt, or combinations thereof in order to remove unwanted hydrogen sulfide”).

	Haney does not explicitly teach, however Borgerson teaches wherein the data provides the computer with an artificial intelligence to allow it to make logic computations related to the process (see [0109] “advances in Artificial Intelligence offer useful computer based tools for data manipulation. Vessel, port, and cargo data from other sources can also be integrated into this maritime domain awareness picture, to provide a global strategic picture of vessel and cargo movements for security purposes”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the artificial intelligence to allow a computer to make logic computations related to the process as taught in Borgerson with the delivery method of Haney with the motivation to enable tracking of the cargo (Borgerson [0109]).
	Haney does not explicitly teach, however Auld teaches by placing the bituminous material into a transport's receiver (see [1264] “loading pelletized bitumen in train railcars, containers, freighters or trucks”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of placing bituminous material into a transport's receiver as taught in Auld with the delivery method of Haney with the motivation to enable transportation of the bituminous material (Auld [1264]).
	Haney does not explicitly teach, however Leoni teaches the first confirmation comprising a communication to the computer that the material is about to change its environmental characteristics 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of confirming that the location of the material is about to change (change its environmental characteristics) as taught in Leoni with the delivery method of Haney with the motivation to enable tracking of the material (Leoni [0131]).
	Haney does not explicitly teach, however Leoni teaches the computer delivering to the transport at least one second datum that relates to a locality where the first quantity of material to be transported is to be processed (see [0041] “Stakeholders in a trucking supply chain may include, but not be limited to: drivers, carriers, dispatchers, receivers, shippers, and brokers,” [0142] “when a job is created, (i.e., through the job creation process 800 as illustrated in FIG. 8A) a notification card 1410 may appear on the dashboard 1400 of all stakeholders associated with Job A. The notification card 1410 may comprise a title header 1411, and job information such as: the time/date 1412 the job is requested, (i.e., for a load delivery, the pick-up time) the origin site 1413, and the destination site 1414”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of delivering to the transport at least one second datum that relates to a locality where the material to be transported is to be processed as taught in Leoni with the delivery method of Haney with the motivation to enable delivery of the material (Leoni [0142]).
	Regarding Claim 4, Haney, Borgerson, Solomon, Auld, and Leoni teach the limitations of claim 1 as discussed above. Haney further teaches wherein the step of electronically storing further comprises: electronically processing the data electronically stored; presenting detailed information that corresponds to the processed data to the disparate users in a manner so as to allow the users to determine whether an oral communication with another user or with the transport should be initiated (see [0038] “The data can be customized as the user needs, via the app. The tracking interface and reporting system 17 is visible to any user and displays to the user a configuration of selected data,” [0057] “Through aggregating and performing statistical analysis on the data, the system can also display information about temperature, number of alerts, locations, average light readings, missing cargo and information about the carrier itself, for example, data regarding damaging, late or missing deliveries. The system can also display information related to the carrier such as number of trips, and the like”).
	Regarding Claim 5, Haney, Borgerson, Solomon, Auld, and Leoni teach the limitations of claim 1 as discussed above. Haney further teaches wherein the step of electronically storing further comprises: electronically processing the data electronically stored; presenting detailed information that corresponds to the processed data to the transport in a manner so as to allow the transport to determine whether an oral communication with another user should be initiated (see [0038] “The data can be customized as the user needs, via the app. The tracking interface and reporting system 17 is visible to any user and displays to the user a configuration of selected data,” [0057] “Through aggregating and performing statistical analysis on the data, the system can also display information about temperature, number of alerts, locations, average light readings, missing cargo and information about the carrier itself, for example, data regarding damaging, late or missing deliveries. The system can also display information related to the carrier such as number of trips, and the like”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haney in view of Borgerson, Solomon, Auld, Leoni, and Perez Barrara (U.S. Patent Application Publication No. 2018/0089621).
	Haney, Borgerson, Solomon, Auld, and Leoni teach the limitations of claim 1 as discussed above. Haney further teaches wherein the step of awaiting a first confirmation further comprises:  the computer monitoring a plurality of environmental indicators that relate to the state of the first quantity (see [0030] “The conditions that the tags are monitoring within a cargo area are usually 
	alerting the disparate users upon the occurrence of any of the plurality of environmental indicators substantially causing the industrial plant process to become at risk of non-completion (see [0037] “The control tower 10 may be any appropriate server computer platform and its functions are to, amongst others, configure parameters and sensor threshold limits for devices 26, to receive sensor module data from tags 24 and to provide information, reports of conformity and shipping details to a user. During the transit process of an object that is associated with a tag 24, should an event be detected (such as a condition threshold being exceeded), the tag 24 can transmit an alert message to the control tower 10, or the control tower monitoring can be set to automatically trigger an alert based on the threshold preferences set by the user, after which a short messaging service (SMS) message, email or other appropriate message may be transmitted to a user,” [0040] “An event can be any one or more of a number of environmental or physical conditions, but for the sake of this example it may include the monitored condition exceeding a threshold set for the condition”).
	Haney does not explicitly teach, however Auld teaches bituminous material to be transported (see [1264] “loading pelletized bitumen in train railcars, containers, freighters or trucks”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the goods being transported from a manufacturer, vendor, refinery, processing plant, etc. in Haney with the bituminous material to be transported in Auld.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a system for transporting bituminous material.
the computer capturing a response from the disparate users related to the alerting (see [0045] “indicates that delivery is possible, but that the delivery will be delayed by some time period 227, the customer can confirm whether or not the delay is acceptable 229. If the customer accepts the delay, the process can confirm the order 231”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of capturing a response from the user relating to the delay alert as taught in Perez Barrara with the delivery method of Haney with the motivation to enable the user to indicate whether the delay is acceptable or unacceptable as taught by Perez Barrara ([0045]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haney in view of Borgerson, Solomon, Auld, Leoni, Perez Barrara, and Thomas ‘617 (U.S. Patent Application Publication No. 2009/0043617).
	Haney, Borgerson, Solomon, Auld, Leoni, and Perez Barrara teach the limitations of claim 2 as discussed above.  Haney does not explicitly teach, however Thomas ‘617 teaches wherein based upon the response from the disparate users, removing the first quantity of material to be transported from the transport's control (see [0030] “should the customer cancel an order for goods while the goods are staged for delivery or en-route to the ship-to site, i.e., at a time after the manifest has been committed … return goods into inventory at the warehouse”).
	It would have been obvious to a person having ordinary skill in the art to include in the delivery method of Haney the process of removing goods from the transport’s control based on cancellation by a customer as taught in Thomas ‘617 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 
	Haney and Thomas ‘617 do not explicitly teach, however Auld teaches that the material is bituminous (see [1264] “loading pelletized bitumen in train railcars, containers, freighters or trucks”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cargo being transported in Haney with the bituminous material being transported in Thomas ‘770.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a system for transporting bituminous material.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haney in view of Leoni, Perez Barrara, Thomas ‘617, Chambers (U.S. Patent Application Publication No. 2017/0335525), Awad (U.S. Patent Application Publication No. 2013/0103750), Miller (U.S. Patent Application Publication No. 2017/0132621), and Edgar (U.S. Patent No. 3,720,916).
	Haney teaches programming the computer with data in a manner so as to fully inform the computer as to all steps needed to complete the plant process (see [0081] “the described program components and systems can generally be integrated together in a single software product or packaged into multiple software products”);
	the computer connecting a driver to the computer by moving the driver substantially near the computer in a manner so as to allow authentication and two way communication (see [0034] “a device 26 is associated with a truck, a driver 27, or some other transport vehicle. A mobile communications network 30 is associated with the device 26. In one embodiment, the communications network 30 is the standard mobile network used to connect to a standard smart phone,” [0031] “Each tag has a Media Access Control (MAC) code to associate it in the firmware. The sensor and the mobile 
	delivering from the computer to the driver at least one first datum that relates to a first quantity of material to be transported (see [0049] “The cargo data is maintained in a control tower 10. Cargo data includes the quantity, unit of measure and the cargo description,” [0056] “The cargo data is updated via the mobile app to the system through existing mobile networks and is thereby available to the shipper on demand or as needed”);
	requesting that the driver take control of the first quantity of material to be transported (see [0057] “By maintaining the delivery driver's mobile phone number the system can update data to the downloaded mobile app including the tag device unique identifier and delivery driver assignment to specific shipments thru a simple interface”);
	awaiting a first confirmation from the driver that the first quantity of material to be transported is under the driver's control (see [0067] “The driver would be expected to signal that the cargo “pickup” is completed”);
	awaiting a second confirmation from the driver that the first quantity of material to be transported has been placed at the locality (see [0005] “a confirmation that the cargo has been delivered to the destination is sent from the transporter”);
	electronically storing the at least one first datum, the at least one second datum, and a third data set that corresponds to the first confirmation and the second confirmation (see [0146] “the verifier app may request information indicating whether the staged goods have appropriate packaging, whether there are appropriate quantities of the goods, and whether any of the goods are damaged. The verifier may provide answers to such questions by pushing a button (e.g., a physical button or a virtual 
	via the computer, monitoring a plurality of environmental indicators that relate to the state of the first quantity of material to be transported via the transport (see [0030] “The conditions that the tags are monitoring within a cargo area are usually environmental or physical conditions associated with the cargo area environment in which the tag 24 finds itself. The conditions may, for example, be rotation, gravity acceleration, vibration, temperature, barometric pressure, humidity, magnetic field, luminous intensity, sound, radiation, and a measure of time”);
	alerting the disparate users upon the occurrence of any of the plurality of environmental indicators substantially causing the industrial plant process to become at risk of non-completion (see [0037] “The control tower 10 may be any appropriate server computer platform and its functions are to, amongst others, configure parameters and sensor threshold limits for devices 26, to receive sensor module data from tags 24 and to provide information, reports of conformity and shipping details to a user. During the transit process of an object that is associated with a tag 24, should an event be detected (such as a condition threshold being exceeded), the tag 24 can transmit an alert message to the control tower 10, or the control tower monitoring can be set to automatically trigger an alert based on the threshold preferences set by the user, after which a short messaging service (SMS) message, email or other appropriate message may be transmitted to a user,” [0040] “An event can be any one or 
	electronically processing the data electronically stored; presenting detailed information that corresponds to the processed data to the disparate users in a manner so as to allow the users to determine whether an oral communication with another user or with the driver should be initiated; presenting detailed information that corresponds to the processed data to the driver in a manner so as to allow the driver to determine whether an oral communication with another user should be initiated (see [0038] “The data can be customized as the user needs, via the app. The tracking interface and reporting system 17 is visible to any user and displays to the user a configuration of selected data,” [0057] “Through aggregating and performing statistical analysis on the data, the system can also display information about temperature, number of alerts, locations, average light readings, missing cargo and information about the carrier itself, for example, data regarding damaging, late or missing deliveries. The system can also display information related to the carrier such as number of trips, and the like”).
	Haney does not explicitly teach, however Leoni teaches delivering to the driver at least one second datum that relates to a locality where the first quantity of material to be transported via the transport is to be processed (see [0041] “Stakeholders in a trucking supply chain may include, but not be limited to: drivers, carriers, dispatchers, receivers, shippers, and brokers,” [0142] “when a job is created, (i.e., through the job creation process 800 as illustrated in FIG. 8A) a notification card 1410 may appear on the dashboard 1400 of all stakeholders associated with Job A. The notification card 1410 may comprise a title header 1411, and job information such as: the time/date 1412 the job is requested, (i.e., for a load delivery, the pick-up time) the origin site 1413, and the destination site 1414”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of delivering to the transport at least one second datum 
	Haney does not explicitly teach, however Perez Barrara teaches the computer capturing a response from the disparate users related to the alerting (see [0045] “indicates that delivery is possible, but that the delivery will be delayed by some time period 227, the customer can confirm whether or not the delay is acceptable 229. If the customer accepts the delay, the process can confirm the order 231”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of capturing a response from the user relating to the delay alert as taught in Perez Barrara with the delivery method of Haney with the motivation to enable the user to indicate whether the delay is acceptable or unacceptable as taught by Perez Barrara ([0045]).
	Haney does not explicitly teach, however Thomas ‘617 teaches based upon the response from the disparate users, removing the first quantity of material to be transported from the driver's control (see [0030] “should the customer cancel an order for goods while the goods are staged for delivery or en-route to the ship-to site, i.e., at a time after the manifest has been committed … return goods into inventory at the warehouse”).
	It would have been obvious to a person having ordinary skill in the art to include in the delivery method of Haney the process of removing goods from the transport’s control based on cancellation by a customer as taught in Thomas ‘617 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where goods are removed from the transport’s control based on cancellation by the customer.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the “drivers” in Haney with the union member dump truck driver in Awad.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a transportation system having a union member dump truck driver.
	Haney does not explicitly teach that the transported material is asphalt, however Chambers teaches a method by computer for monitoring the movement of asphalt that is used in an asphalt plant process operated by many disparate users (see [0005] “system and method for asphalt mix
tracking that tracks the asphalt mix from the mixing site all the way to the paving site,” [0030] “truck tracking system 82 which is adapted to track truck 74 as it travels from the mixing site to the paving site”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cargo being transported in Haney with the asphalt being KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a system for transporting asphalt.
	Haney does not explicitly teach, however Miller teaches obtaining a substantial portion of the at least one first datum from a software system selected from the group consisting of JWS, Astec, and Viewpoint (see [0088] “A JWS represents content or claims of a JWT that is secured with one or more digital signatures or Message Authentication Codes (MACs) using JSON-based data structures. Thus, JWS provides the capability for a receiving party of an encrypted message or the like to verify a creator of the message”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of receiving cargo data as taught in Haney with the process of receiving data from a JWS software system as taught in Miller.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a process of receiving data from a JWS software system.
	Haney does not explicitly teach, however Edgar teaches the union member truck driver is a Teamster (see Col. 1, lines 29-31 “Many, if not most, tractor-trailer drivers are members of locals of the Teamster's Union”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the “drivers” in Haney with the teamster in Edgar.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a transportation system having a teamster truck driver.

Response to Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant argues that “[t]his solution clearly discloses particular movement, predictable and unpredictable, of a transport” (p. 10 para. 1).  Examiner agrees that independent claims 1 and 8 recite “moving the transport” and “moving the union member truck driver and dump truck,” respectively.  However, the transport/truck is not moved based on any type of evaluation.  As described above in the 35 U.S.C. 101 rejections, the concepts of connecting to a transport, delivering first and second data, requesting that the transport take control, and awaiting confirmation from the transport recite a method of managing commercial interactions.  The transport/truck is not moved based on these concepts.
	Applicant also argues that “the transport must be operated on by the plant's systems in order to move as claimed” (p. 10 para. 2).  Examiner disagrees.  Claim 1 merely recites “moving the transport substantially near the computer in a manner so as to allow authentication and two way communication.”  Therefore, it appears that the transport must be moved in order to login to the system; as opposed to the transport being moved by the system as asserted by Applicant.  
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628